Name: 92/32/EEC: Commission Decision of 12 December 1991 on the smallÃ ­scale fisheries zonal plan (1991 to 1992) submitted by Denmark in accordance with Regulation (EEC) No 4028/86 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe
 Date Published: 1992-01-17

 Avis juridique important|31992D003292/32/EEC: Commission Decision of 12 December 1991 on the small ­scale fisheries zonal plan (1991 to 1992) submitted by Denmark in accordance with Regulation (EEC) No 4028/86 (Only the Danish text is authentic) Official Journal L 011 , 17/01/1992 P. 0041 - 0041COMMISSION DECISION of 12 December 1991 on the small-scale fisheries zonal plan (1991 to 1992) submitted by Denmark in accordance with Regulation (EEC) No 4028/86 (Only the Danish text is authentic) (92/32/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 4 (4) thereof, Whereas the Danish Government submitted to the Commission, on 31 April 1991, a small-scale fisheries zonal plan, hereinafter referred to as the 'plan'; whereas it has since submitted additional information on this plan; Whereas it is necessary to examine whether the plan fulfils the conditions laid down in Article 2 (5) and (6) of Regulation (EEC) No 4028/86 and can constitute a framework for Community and national financial measures in the small-scale fisheries sector; Whereas, particularly in view of respecting a reduction in the overall capacity of the fishing fleet provided for in Regulation (EEC) No 4028/86, it is necessary to limit Community aid to final cessation of vessels and the modernization of the small fleet, while meeting the needs of the sector for small-scale fisheries as set out in the plan presented to the Commission with Community participation for part of the necessary finances; Whereas the Standing Committee for the Fishing Industry has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The small-scale fisheries zonal plan (1991 to 1992) submitted by Denmark on 30 April 1991 and supplemented by it at a later date is hereby approved subject to the limits and conditions laid down in this Decision. Article 2 For guidance, Community aid for 1991 is divided as follows: (in ecus) 1. Modernization 19 500 2. Final cessation 49 000 Article 3 For the submission and examination of applications for Community aid for measures concerning modernization included in the indicative financing plan referred to in Article 2, the corresponding provisions of Commission Regulation (EEC) No 894/87 (3) and Commission Regulation (EEC) No 1116/88 (4) and Decision No 88/163/EEC (5) shall apply. Article 4 Modernization measures provided for in the zonal plan must not result in an increase in the fishing capacity of the fleet (grt or kW). Article 5 By 31 July 1993 at the latest, Denmark shall provide the Commission with information on the number, tonnage and power of the vessels entering and leaving service during the period covered by the plan for each category of vessels defined in the zonal plan. Article 6 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 12 December 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 88, 31. 3. 1987, p. 1. (4) OJ No L 112, 30. 4. 1988, p. 1. (5) OJ No L 72, 18. 3. 1988, p. 52.